DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.
 	
Claims 31-60 are pending.

Information Disclosure Statement
	The information disclosure statement filed on 10/19/2020 has been considered.  A signed copy is enclosed.

Terminal Disclaimer
The terminal disclaimer filed on 5/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,017,698; 9,149,521; 9,149,522; 9,415,101; 9,415,097; 9,492,522; 9,878,037; 10,058,608; and 10,137,192 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections Withdrawn
The rejection of claim 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,017,698 is withdrawn in light of the terminal disclaimer filed on 5/12/2021.



The rejection of claim 31 on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,149,522 is withdrawn in light of the terminal disclaimer filed on 5/12/2021.

The rejection of claim 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,415,097 is withdrawn in light of the terminal disclaimer filed on 5/12/2021.

The rejection of claim 31 on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 9,415,101 is withdrawn in light of the terminal disclaimer filed on 5/12/2021.

The rejection of claim 31 on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,492,522 is withdrawn in light of the terminal disclaimer filed on 5/12/2021.

The rejection of claim 31 on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,878,037 withdrawn in light of the terminal disclaimer filed on 5/12/2021.

The rejection of claim 31 on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,058,608 withdrawn in light of the terminal disclaimer filed on 5/12/2021.

The rejection of claim 31 on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,137,192 is withdrawn in light of the terminal disclaimer filed on 5/12/2021.

Conclusion
Claims 31-60 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN GANGLE/Primary Examiner, Art Unit 1645